 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 1 of 21 Page ID #:90



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA      )        Case No.     CR20-35 JFW
                                 )
12                 Plaintiff,    )        CRIMINAL TRIAL ORDER
                                 )
13        v.                     )
                                 )
14   MITCHELL ENGLANDER          )
                                 )
15                 Defendant.    )
     ___________________________ )
16
17       READ THIS ORDER CAREFULLY.          IT CONTROLS THE CASE AND
18 DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
19       The above matter is set for trial before the Honorable
20 John F. Walter, Courtroom 7A, United States Courthouse.
21                         PRE-TRIAL AND TRIAL DATES
22       Pretrial motions shall be filed on March 30, 2020.
23       Oppositions shall be filed on April 13, 2020.
24       Replies (optional) shall be filed on April 16, 2020.
25       Status Conference/Hearing on motions set for April 20,
26       2020 at 8:00 a.m.
27       Trial is set for Tuesday, May 5, 2020 at 8:30 a.m.
28 / / /
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 2 of 21 Page ID #:91



 1                 ELECTRONIC FILING AND COURTESY COPIES
 2       1.    All documents which are required to be filed in an
 3 electronic format pursuant to the Local Rules shall be filed
 4 electronically no later than 4:00 p.m. on the date due unless
 5 otherwise ordered by the Court.            Any documents filed
 6 electronically after 4:00 p.m. on the date due will be
 7 considered late and may be stricken by the Court.                Any
 8 documents which counsel attempt to file electronically which
 9 are improperly filed will not be accepted by the Court.
10       Counsel are ORDERED to deliver 2 copies of all documents
11 filed electronically in this action to Chambers.                For each
12 document filed electronically, one copy shall be marked
13 “CHAMBERS COPY” and the other copy shall be marked “COURTESY
14 COPY.”     The “CHAMBERS COPY” and “COURTESY COPY” are
15 collectively referred to herein as “Courtesy Copies.”                  The
16 Courtesy Copies of each electronically filed document must
17 include on each page the running header created by the ECF
18 system.     In addition, on the first page of each Courtesy
19 Copy, in the space between lines 1 - 7 to the right of the
20 center, counsel shall include the date the document was
21 e-filed and the document number.            The Courtesy Copies shall
22 not be blue-backed.        All documents must be stapled only in
23 the top left-hand corner, the electronic proof of service
24 must be attached as the last page of each document, and all
25 Exhibits to Declarations or Requests for Judicial Notice must
26 be tabbed.      Counsel shall not staple the “COURTESY COPY” and
27 “CHAMBERS COPY” together. The “COURTESY COPY” of all
28 documents must be three-hole punched at the left margin with

                                          2
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 3 of 21 Page ID #:92



 1 oversized 13/32" hole size, not the standard 9/32" hole size.
 2 The Courtesy Copies shall be delivered to Chambers no later
 3 than 10:00 a.m. on the next business day after the document
 4 was electronically filed.
 5       In the unlikely event counsel finds it necessary to file
 6 a Notice of Errata: (1) the Notice of Errata shall
 7 specifically identify each error by page and line number and
 8 set forth the correction; and (2) a corrected version of the
 9 document in its entirety shall be attached to the Notice of
10 Errata.
11       When a proposed order accompanies an electronic filing, a
12 WordPerfect or Word copy of the proposed order, along with a
13 copy of the PDF electronically filed main document, shall be
14 e-mailed to JFW_Chambers@cacd.uscourts.gov.               The subject line
15 of the e-mail shall be in the following format: court’s
16 divisional office, year, case type, case number, document
17 control number assigned to the main document at the time of
18 filing, judge’s initials and filer (party) name.                Failure to
19 comply with this requirement may result in the denial or
20 striking of the request or the Court may withhold ruling on
21 the request until the Court receives the required documents.
22       2.    All documents which are not filed electronically
23 shall be served personally on opposing counsel, e-mailed, or
24 faxed to opposing counsel no later than 4:30 p.m. on the day
25 of filing.      For any document that is not required to be filed
26 electronically, counsel are ORDERED to deliver 1 conformed
27 copy of the document, which shall be marked “COURTESY COPY,”
28 to Chambers at the time of filing.

                                          3
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 4 of 21 Page ID #:93



 1       All documents proposed to be filed under seal or in
 2 camera shall be submitted via e-mail to the Chambers e-mail
 3 address (JFW_Chambers@cacd.uscourts.gov) immediately after
 4 the filing of the Notice of Manual Filing or Lodging.                 In
 5 addition, counsel shall also immediately e-mail a copy of the
 6 documents to the Courtroom Deputy
 7 (shannon_reilly@cacd.uscourts.gov).
 8       3.    Counsel are ORDERED to list their facsimile
 9 transmission numbers and e-mail address along with their
10 address and telephone numbers on all papers submitted to the
11 Court in order to facilitate communication by the Court.
12                             DISCOVERY & NOTICE
13       4.    Counsel for the government and counsel for defendant
14 shall comply promptly with discovery and notice requirements
15 pursuant to Fed. R. Crim. P. 12, 12.1, 12.2, 12.3, 15, and
16 16.     Upon government counsel’s discovery of any evidence
17 within the scope of Brady v. Maryland, 373 U.S. 83 (1963),
18 such evidence shall be produced forthwith to counsel for the
19 defendant.      Counsel for the government shall also disclose to
20 counsel for defendant the existence or non-existence of: (1)
21 evidence obtained by electronic surveillance; and (2)
22 testimony by a government informer.
23             APPLICATIONS AND STIPULATIONS TO EXTEND TIME
24       5.    No application or stipulation extending the time to
25 file any required document or to continue any date is
26 effective until and unless the Court approves it.
27 Applications and/or stipulations to extend the time to file
28 / / /

                                          4
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 5 of 21 Page ID #:94



 1 any required document or to continue any hearing, status
 2 conference or trial date must set forth the following:
 3             (a)   the existing due date or hearing date, as well
 4 as the status conference and the trial date;
 5             (b) the new dates proposed by the parties;
 6             (c) specific, concrete reasons supporting good cause
 7 for granting the extension; and
 8             (d) whether there have been prior requests for
 9 extensions, and whether those requests were granted or denied
10 by the Court.
11       All applications and stipulations must be accompanied by
12 a separate and independent proposed order which must be
13 submitted to the Court in accordance with the General Order
14 Authorizing Electronic Filing.             The Court will not consider
15 any stipulation or application to continue any hearing unless
16 such stipulation or application is properly filed with a
17 separate proposed order at least three court days prior to
18 the date of the hearing.         If the stipulation or application
19 for continuance was not filed at least three court days prior
20 to the date of the hearing, or if the Court has not ruled on
21 the stipulation or application, counsel and the defendant(s)
22 shall appear on the scheduled hearing date.
23                          SUBSTITUTION OF COUNSEL
24       6.    The Court will not consider a request for approval
25 of substitution of counsel after an action has been set for
26 trial unless: (1) counsel files the request using the most
27 recent version of the appropriate forms provided on the
28 Court’s website; and (2) the request is accompanied by a

                                          5
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 6 of 21 Page ID #:95



 1 declaration signed by a substituting attorney indicating that
 2 such attorney has fully complied with the General Order
 3 Authorizing Electronic Filing, has been advised of the trial
 4 date, and will be prepared to proceed with trial as
 5 scheduled.
 6       In the event the substituting attorney cannot be prepared
 7 to proceed to trial as scheduled and the request for
 8 substitution of counsel will require a continuance of the
 9 trial date, the request for substitution must be submitted
10 with an ex parte application to continue the trial date which
11 sets forth the specific, concrete reasons why a continuance
12 of the trial date will be necessary.
13                              MOTIONS IN LIMINE
14       7.    Before filing any motion in limine, counsel for the
15 parties shall confer in a good faith effort to eliminate the
16 necessity for hearing the motion in limine or to eliminate as
17 many of the disputes as possible.            It shall be the
18 responsibility of counsel for the moving party to arrange for
19 this conference.       The conference shall take place in person
20 within five calendar days of service upon opposing counsel of
21 a letter requesting such conference.             Unless counsel agree
22 otherwise, the conference shall take place at the office of
23 the counsel for the government.            If both counsel are not
24 located in the same county in the Central District, the
25 conference may take place by telephone.              The moving party’s
26 letter shall identify the testimony, exhibits, or other
27 specific matters alleged to be inadmissible and/or
28 / / /

                                          6
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 7 of 21 Page ID #:96



 1 prejudicial, shall state briefly with respect to each such
 2 matter the moving party’s position (and provide any legal
 3 authority which the moving party believes is dispositive),
 4 and specify the terms of the order to be sought.
 5       8.    If counsel are unable to resolve their differences,
 6 they shall prepare a separate, sequentially numbered Joint
 7 Motion in Limine for each issue in dispute which contains a
 8 clear caption which identifies the moving party and the
 9 nature of the dispute (e.g., “Defendant’s Motion in limine #1
10 to exclude evidence of Defendant’s prior convictions”).                     Each
11 Joint Motion in Limine shall consist of one document signed
12 by all counsel.       The Joint Motion in Limine shall contain a
13 clear identification of the testimony, exhibits, or other
14 specific matters alleged to be inadmissible and/or
15 prejudicial and a statement of the specific prejudice that
16 will be suffered by the moving party if the motion is not
17 granted.     The identification of the matters in dispute shall
18 be followed by each party’s contentions and each party’s
19 memorandum of points and authorities.             The title page of the
20 Joint Motion in Limine must state the hearing date for the
21 motions in limine and the trial date.
22       9.    Joint Motions in Limine made for the purpose of
23 precluding the mention or display of inadmissible and/or
24 prejudicial matter in the presence of the jury shall be
25 accompanied by a declaration from the moving party that
26 includes the following:         (a) a clear identification of the
27 specific matter alleged to be inadmissible and/or
28 prejudicial; (b) a representation to the Court that the

                                          7
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 8 of 21 Page ID #:97



 1 subject of the motion in limine has been discussed with
 2 opposing counsel, and that opposing counsel has either
 3 indicated that such matter will be mentioned or displayed in
 4 the presence of the jury before it is admitted in evidence or
 5 that counsel has refused to stipulate that such matter will
 6 not be mentioned or displayed in the presence of the jury
 7 unless and until it is admitted in evidence; and (c) a
 8 statement of the specific prejudice that will be suffered by
 9 the moving party if the motion in limine is not granted.
10       10. Unless ordered by the Court, no supplemental or
11 separate memorandum of points and authorities shall be filed
12 by either party in connection with any motion in limine.
13       11. The Court’s Courtesy Copies of all evidence in
14 support of or in opposition to a motion in limine, must be in
15 a separately bound volume and shall include a Table of
16 Contents.     If the supporting evidence exceeds twenty-five
17 pages, each Courtesy Copy of the supporting evidence shall be
18 placed in a slant D-ring binder with each item of evidence
19 separated by a tab divider on the right side, and shall
20 include a label on the spine of the binder identifying its
21 contents.     All documents contained in the binder must be
22 three hole punched with the oversized 13/32" hole size, not
23 the standard 9/32" hole size.
24       12. The Court will not consider any motion in limine in
25 the absence of a joint motion or a declaration from counsel
26 for the moving party establishing that opposing counsel: (a)
27 failed to confer in a timely manner; (b) failed to provide
28 the opposing party’s portion of the joint motion in a timely

                                          8
 Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 9 of 21 Page ID #:98



 1 manner; or (c) refused to sign and return the joint motion
 2 after the opposing party’s portion was added.
 3       13. Unless otherwise ordered by the Court, motions in
 4 limine shall be filed fifteen (15) calendar days before trial
 5 and will be heard at 9:00 a.m. on the Friday before trial.
 6 Unless the Court in its discretion otherwise allows, no
 7 motions in limine shall be filed or heard on an ex parte
 8 basis, absent a showing of irreparable injury or prejudice
 9 not attributable to the lack of diligence of the moving
10 party.
11       14. The failure of any counsel to comply with or
12 cooperate in the foregoing procedures will result in the
13 imposition of sanctions, including a resolution of the issue
14 against the party refusing to cooperate.
15                              PRE-TRIAL FILINGS
16       15. Counsel for the government shall file with the
17 Court, at least seven (7) calendar days before trial, the
18 following:
19             (a) a trial brief not to exceed 15 pages;
20             (b) in camera and under seal, a list of its
21 witnesses in the order that the witnesses will be called and
22 a brief summary of each witness’s testimony.               The government
23 also shall provide the Court (but not file) one copy, which
24 shall be marked “COURTESY COPY,” of the unredacted statements
25 of all witnesses to be called by the government in its case-
26 in-chief.     The COURTESY COPY of the statements shall be
27 placed in a slant D-ring binder with each statement separated
28 by a tab divider on the right side, shall include a Table of

                                          9
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 10 of 21 Page ID #:99



 1 Contents, and shall include a label on the spine of the
 2 binder identifying its contents.             All documents contained in
 3 the binder must be three hole punched with the oversized
 4 13/32" hole size, not the standard 9/32" hole size.
 5             (c) in camera and under seal, a list of all exhibits
 6 that the government intends to offer during trial.                The
 7 government shall also provide the Court (but not file) one
 8 copy, which shall be marked “COURTESY COPY,” of the exhibits
 9 contained on the exhibit list.             The COURTESY COPY of the
10 exhibits shall be placed in a slant D-ring binder with each
11 exhibit separated by a tab divider on the right side and
12 shall include a label on the spine of the binder identifying
13 its contents.      All documents contained in the binder must be
14 three hole punched with the oversized 13/32" hole size, not
15 the standard 9/32" hole size.
16             (d) a document for the Court Reporter which contains
17 proper names, unusual or scientific terms, or any foreign or
18 uncommon words that are likely to be used during trial.
19 Counsel for the government shall also e-mail a copy of the
20 document to the Chambers’ e-mail address
21 (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
22       16. It is not the intent of the Court to modify the
23 requirements of Federal Rule of Criminal Procedure
24 16(a)(1)(G) regarding the disclosure of expert testimony;
25 however, for each expert the parties intend to have testify
26 during trial, the Court will require the parties to file with
27 the Court, at least seven calendar days before trial, a copy
28 of the expert’s report, curriculum vitae, and an offer of

                                         10
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 11 of 21 Page ID #:100



1 proof of the opinion testimony of the expert.
2        17. Upon proper request by the defendant for the
3 disclosure of the government’s intent to offer evidence
4 pursuant to Federal Rule of Evidence 404(b), the government
5 shall promptly provide a list of all witnesses and documents
6 that the government intends to offer during trial, and in no
7 event shall the government provide such information later
8 than eleven (11) calendar days prior to trial.
9        18. The government shall personally deliver to
10 defendant(s) at least fifteen (15) calendar days before
11 trial, a copy of the transcript and/or translation for each
12 intercepted call, recorded conversation and/or interview that
13 the government intends to use during trial.               Within four (4)
14 calendar days of receipt of the government’s transcripts,
15 each defendant shall advise the government in writing (via e-
16 mail or personal delivery) if they object to the accuracy of
17 any of the transcript(s) and/or translation(s), and shall
18 identify the portion or portions of the transcript(s) and/or
19 translation(s) to which they object, and the basis for their
20 objection.      After the government’s receipt of a defendant’s
21 objections, the government and that defendant shall meet and
22 confer in person to resolve those objections.               In the
23 unlikely event that the parties are unable to resolve their
24 differences, counsel for the government and each defendant
25 shall file a joint statement, at least seven (7) calendar
26 days before trial, quoting the disputed portion(s) of the
27 transcript(s) and briefly stating each party’s position.                     If
28 the accuracy of a translation is at issue, the defendant

                                          11
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 12 of 21 Page ID #:101



 1 shall submit his or her proposed version of the translation.
 2 Failure by a defendant to advise the government of his or her
 3 objections will constitute a waiver of those objections
 4 unless the defendant can demonstrate good cause for his or
 5 her failure to comply with this Order.
 6       19. The parties shall meet and confer and shall prepare
 7 an Agreed Upon Summary of the Indictment which the Court
 8 shall read to all prospective jurors prior to the
 9 commencement of voir dire.          The summary should not be longer
10 than two or three paragraphs.           In the event the parties are
11 unable to agree on a summary of the indictment, the parties
12 shall file a joint statement setting forth each party’s
13 proposed version of the summary and any objections to the
14 opposing party’s version.          The parties shall file the Agreed
15 Upon Summary of the Indictment, or their proposed versions
16 and objections, no later than five (5) calendar days before
17 trial.
18       20. If counsel need to arrange for the installation of
19 their own additional equipment, such as video monitors,
20 overhead projectors, etc., notify the Courtroom Deputy no
21 later than 4:30 p.m. seven calendar days before trial so that
22 the necessary arrangements can be made.
23                    JURY INSTRUCTIONS & VERDICT FORM
24       21. The parties must submit JOINT jury instructions, a
25 JOINT proposed verdict form and, if necessary, special
26 interrogatories.       Courtesy Copies shall be provided to the
27 Court in accordance with Section 1 of this Order.                Lead
28 counsel shall meet and confer sufficiently in advance of the

                                          12
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 13 of 21 Page ID #:102



 1 required filing date with the objective of submitting one set
 2 of agreed upon instructions, verdict form and, if necessary,
 3 special interrogatories.
 4       22.    If lead counsel agree upon one complete set of jury
 5 instructions, they shall file a joint set of proposed jury
 6 instructions, arranged in a logical sequence with each
 7 instruction sequentially numbered, and identified as
 8 “Stipulated Instruction No. __ Re ______,” with the blanks
 9 filled in as appropriate.          If the parties cannot agree upon
10 one complete set of jury instructions, they shall file the
11 following two joint documents with the Court:
12             (a)    A joint set of proposed jury instructions
13 arranged in a logical sequence with each instruction
14 sequentially numbered.         If undisputed, an instruction shall
15 be identified as “Stipulated Instruction No. __ Re ________,”
16 with the blanks filled in as appropriate.              If disputed, each
17 alternate version of the disputed instruction shall be
18 inserted together (back to back) in their logical place in
19 the overall sequence.         Each such disputed instruction shall
20 be identified as “Disputed Instruction No. __ Re ________
21 Proposed By       ________,” with the blanks filled in as
22 appropriate.       All disputed versions of an instruction shall
23 bear the same instruction number.            If a party does not have a
24 counter-version of an instruction and simply contends no such
25 instruction should be given, then that party should so state
26 (and explain why) on a separate page inserted in lieu of an
27 alternate version; and
28 / / /

                                          13
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 14 of 21 Page ID #:103



 1              (b)   A joint memorandum of law in support of each
 2 party’s disputed instructions, organized by instruction
 3 number.      The joint memorandum of law shall quote the text of
 4 each disputed instruction and shall set forth each party’s
 5 respective position and legal authority, immediately after
 6 the text of each disputed instruction.
 7        23.   Each proposed instruction, whether agreed upon or
 8 disputed, shall (a) be set forth in full on a separate page;
 9 (b) embrace only one subject or principle of law; and (c)
10 cite to the legal authority for or source of the instruction.
11 The Court will send a copy of the instructions into the jury
12 room for the jury’s use during deliberations.
13        24.   A Table of Contents shall be included with all jury
14 instructions submitted to the Court.              The Table of Contents
15 shall set forth the following:
16              (a) The number of the instruction;
17              (b) A brief title of the instruction;
18              (c)   Whether it is undisputed or disputed;
19              (d) The source of the instruction; and
20              (e) The page number of the instruction.
21 EXAMPLE:
22 Number             Title                    Source               Page Number
23    1               Defendant’s              9th Cir. Model             1
                      Decision Not             Criminal Jury
24                    To Testify               Instructions 3.3
                      (Undisputed)
25
26        25.   The Court directs counsel to use the instructions
27 from the Manual of Model Criminal Jury Instructions for the
28 Ninth Circuit (West Publishing, most recent edition) where

                                          14
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 15 of 21 Page ID #:104



 1 applicable.      If this source is inapplicable, counsel are
 2 directed to use the instructions from O’Malley, Grenig & Lee,
 3 Federal Jury Practice and Instructions (Thomson/West, most
 4 recent edition).       Any modifications made to the original form
 5 instruction from the foregoing sources (or any other form
 6 instructions) must be specifically identified, along with the
 7 authority supporting the modification.             Counsel shall not
 8 submit proposed preliminary instructions to be given to the
 9 jury prior to opening statements.            The Court will use its own
10 instructions which are patterned after the Preliminary
11 Instructions Nos. 1.1 - 1.13 from the Ninth Circuit Manual of
12 Criminal Model Jury Instructions (West Publishing, most
13 recent edition).       Counsel should not submit duplicates of
14 these instructions.
15       26.    If the parties agree upon a verdict form and/or
16 special interrogatories, they shall file a joint verdict form
17 and/or special interrogatories, with the questions arranged
18 in a logical sequence.         If the parties cannot agree upon a
19 verdict form and/or special interrogatories, they shall file
20 a joint document containing each party’s alternative version
21 along with a brief explanation of each party’s respective
22 position.
23       27. The joint set of proposed jury instructions, the
24 joint memorandum of law, and verdict form(s) and/or special
25 interrogatories shall be filed at least eight (8) calendar
26 days before the trial.         Courtesy Copies shall be provided to
27 the Court in accordance with this Order.              In addition, the
28 parties shall e-mail the joint set of proposed jury

                                          15
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 16 of 21 Page ID #:105



 1 instructions, joint memorandum of law, and verdict form(s)
 2 and/or special interrogatories in WordPerfect or Word format
 3 to the Chambers’ e-mail address
 4 (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
 5       28.    Immediately after the Court’s final ruling on the
 6 disputed jury instructions, counsel shall file one final
 7 “clean set” of jury instructions, which shall be sent into
 8 the jury room for the jury’s use during deliberations.                  The
 9 “clean set” shall contain only the text of each instruction
10 set forth in full on each page, with the caption “Court’s
11 Instruction No. ___” (eliminating supporting authority,
12 etc.).      Counsel shall also e-mail the final “clean set” of
13 jury instructions in WordPerfect or Word format to the
14 Chambers’ e-mail address (JFW_Chambers@cacd.uscourts.gov) at
15 the time of filing.
16       Caveat:      The failure of any counsel to comply with or
17 cooperate in all of the foregoing procedures regarding jury
18 instructions and/or verdict forms will constitute a waiver of
19 all objections to the jury instructions and/or verdict form
20 used by the Court.
21             INSTRUCTIONS GOVERNING PROCEDURE DURING TRIAL
22       29.    Counsel shall arrive at the Courtroom at 8:30 a.m.
23 on the first day of trial.
24       30.    Counsel for the government shall present the
25 Courtroom Deputy with the following documents on the first
26 day of trial:
27              (a)   All of the original exhibits, with official
28 exhibit tags attached in the lower or upper right hand corner

                                          16
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 17 of 21 Page ID #:106



 1 of the first page of each exhibit and bearing the same number
 2 shown on the exhibit list. Counsel shall assemble their
 3 exhibits by placing them in a slant D-ring binder with each
 4 exhibit separated by a tab divider on the right side.                 These
 5 exhibits shall be numbered in accordance with the civil Local
 6 Rules.      Each binder shall contain a Table of Contents and
 7 shall include a label on the spine of the binder identifying
 8 its contents.      All exhibits contained in the binders must be
 9 three hole punched with the oversized 13/32" hole size, not
10 the standard 9/32" hole size.
11              (b)   One bench book with a copy of each exhibit for
12 the Court’s use, tabbed and formatted as described above.
13              (c)   In addition to the exhibit binders, counsel
14 shall bring with them to the first day of trial three copies
15 of their exhibit list, and three copies of their final
16 witness list in the order in which the witnesses will be
17 called to testify.
18       31.    Defendant’s counsel is not required to deliver
19 defense exhibits to the Courtroom Deputy on the first day of
20 trial.      However, defendant’s counsel is responsible for
21 affixing completed exhibit tags with the case name and case
22 number to defendant’s exhibits and shall deliver those
23 exhibits to the Courtroom Deputy at the beginning of the
24 defense case.
25       32.    Exhibits shall be numbered 1, 2, 3, 4, etc., NOT
26 1.1, 1.50 etc.       If a blow up is an enlargement of an existing
27 exhibit, it shall be designated with the number of the
28 original exhibit followed by an "A".             Counsel for the

                                          17
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 18 of 21 Page ID #:107



 1 government should be aware that the Court will order that
 2 exhibits such as firearms, narcotics, etc., remain in the
 3 custody of the agents during the pendency of the trial.                  The
 4 agent will be required to sign the appropriate form in order
 5 to take custody of such exhibits.            It shall be the
 6 responsibility of the agents to produce said items during the
 7 trial, secure them at night, and guard them at all times
 8 while in the courtroom.
 9       33.    As each witness takes the stand, the witness shall
10 be given a binder of the exhibits that will be used during
11 the direct examination.         The Court shall be given a like
12 binder which shall also include a list of the particular
13 exhibits.
14       34.    On the first day of trial, counsel shall file a
15 joint document, entitled “Proposed Jury Instructions During
16 Trial,” that includes any jury instructions that counsel will
17 request the Court to give during the course of the trial.
18 Counsel shall prepare the Proposed Jury Instructions During
19 Trial in accordance with this Order.             Failure to comply with
20 this section shall constitute a waiver of the right to
21 request instructions during trial or the right to object to
22 any instructions the Court may give during trial, unless
23 counsel can demonstrate good cause for the failure to submit
24 such instructions.
25       35. After the initial day of trial, trials are conducted
26 Tuesday through Friday from 8:00 a.m. to 2:00 p.m., with two
27 fifteen (15) minute breaks.          On the first day of trial, the
28

                                          18
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 19 of 21 Page ID #:108



 1 Court will commence at 8:30 a.m. and conclude at 5:00 p.m.
 2 with a standard lunch break.
 3       36.    Before trial commences, the Court will give counsel
 4 an opportunity to discuss administrative matters and
 5 anticipated procedural or legal issues.             During the trial, if
 6 there are any matters counsel wish to discuss, please inform
 7 the Courtroom Deputy.
 8       37.    Counsel shall not refer to their clients or any
 9 witness over 14 years of age by their first name during
10 trial.
11       38.    Do not discuss the law or argue the case in opening
12 statements.
13       39. When objecting, state only that you are objecting
14 and the legal ground of the objection, e.g., hearsay,
15 irrelevant, etc.       Do not argue an objection before the jury.
16       40. Do not approach the Courtroom Deputy or the witness
17 box without the Court’s permission.            Return to the lectern
18 when your purpose has been accomplished.              Do not enter the
19 well of the Court without the Court’s permission.
20       41. Please rise when addressing the Court, and when the
21 jury enters or leaves the courtroom.
22       42. Address all remarks to the Court.              Do not directly
23 address the Courtroom Deputy, the reporter or opposing
24 counsel.     If you wish to speak with opposing counsel, ask for
25 the Court’s permission to talk to counsel off the record.
26 All requests to re-read questions or answers, or to have an
27 exhibit placed in front of a witness, shall be addressed to
28 the Court.

                                          19
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 20 of 21 Page ID #:109



 1       43. Do not make an offer of stipulation unless you have
 2 conferred with opposing counsel and reached an agreement.
 3 Any stipulation of fact will require the defendant’s personal
 4 concurrence and shall be submitted to the Court in writing
 5 for approval.      A proposed stipulation should be explained to
 6 the defendant in advance.
 7       44. While court is in session, do not leave the counsel
 8 table to confer with investigators, secretaries, or
 9 witnesses, unless permission is granted in advance.
10       45. When a party has more than one lawyer, only one may
11 conduct the examination of a given witness and only that same
12 lawyer may handle objections during the testimony of that
13 witness.
14       46. If a witness was on the stand at a recess or
15 adjournment, have the witness back on the stand and ready to
16 proceed when court resumes.
17       47. Do not run out of witnesses.            If you are out of
18 witnesses and there is more than a brief delay, the Court may
19 deem that you have rested.
20       48. Counsel are advised to be on time as the Court
21 starts promptly.
22       49. At or before the conclusion of the evidence, counsel
23 for the government shall submit to the Courtroom Deputy a
24 hard copy and an electronic version of a “clean” list of only
25 those exhibits that have been admitted into evidence.                 The
26 list shall be in a form suitable for submission to the jury
27 and shall set forth the following information with respect to
28 each exhibit to the extent applicable:

                                          20
Case 2:20-cr-00035-JFW Document 23 Filed 03/12/20 Page 21 of 21 Page ID #:110



 1                   (a) Exhibit Number.
 2                   (b) Date.
 3                   (c) A brief description of the exhibit that will
 4 enable the jurors to identify it but which does not
 5 characterize the exhibit or its contents (e.g., letter from A
 6 to B; photograph of 100 Main Street).
 7            Counsel for all parties shall review and approve the
 8 exhibit list and all exhibits with the Courtroom Deputy
 9 before they are delivered to the jury for deliberations.
10            Failure to advise the Court of any objections to the
11 exhibit list or the exhibits prior to the time they are
12 delivered to the jury will constitute a waiver of those
13 objections.
14
15
16
17 DATED:            March 12, 2020             ___________________________
                                                     JOHN F. WALTER
18                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
     (Rev. 8/1/17)
                                           21
